IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

TERRY PERRY,                        NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D14-3028

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed November 13, 2015.

An appeal from the Circuit Court for Duval County.
Mark Hulsey, III, Judge.

William J. Sheppard, Elizabeth L. White, Matthew R. Kachergus, and Bryan E.
DeMaggio of Sheppard, White, Kachergus & DeMaggio, P.A., Jacksonville, for
Appellant.

Pamela Jo Bondi, Attorney General, and David Campbell, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WETHERELL, ROWE, and RAY, JJ., CONCUR.